MEMORANDUM **
Vaan Aloian and Gayane Aloian, husband and wife and natives and citizens of Armenia, petition pro so for review of an order of the Board of Immigration Appeals dismissing the appeal from an Immigration Judge’s (“IJ”) order denying their applications for asylum and withholding of removal and for protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the IJ’s decision for substantial evidence, Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding as Aloian failed to provide detailed and consistent testimony about his membership in the Dashnak Party which is material to his claim that he was persecuted in Armenia. See Singh-Kaur v. INS, 183 F.3d 1147, 1151-53 (9th Cir.1999) (approving IJ’s finding that an applicant’s testimony was suspicious given its lack of specificity).
In the absence of credible testimony, the Aloians failed to demonstrate eligibility for asylum, withholding of removal or relief under the CAT. See Farah, 348 F.3d at 1156-57.
*626The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.